Citation Nr: 0828352	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an initial compensable evaluation for 
allergic/vasomotor rhinitis.

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain with degenerative changes.

4.  Entitlement to an initial compensable evaluation for left 
lower extremity peripheral neuropathy, prior to October 31, 
2005.

5.  Entitlement to a staged initial evaluation in excess of 
20 percent for left lower extremity peripheral neuropathy, 
from October 31, 2005.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to November 
1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part denied 
service connection for a cervical spine disability, and 
granted service connection for left lower extremity 
neuropathy (which was assigned a noncompensable evaluation), 
lumbar strain with degenerative changes (which was assigned a 
20 percent evaluation), and allergic/ vasomotor rhinitis 
(which was assigned a noncompensable evaluation).  
Subsequently, in a November 2006 decision, the RO increased 
the evaluation for the veteran's left lower extremity 
peripheral neuropathy to 20 percent, effective October 31, 
2005.

While the veteran's Notice of Disagreement, dated in April 
2004, expressed disagreement with all 10 issues adjudicated 
in the April 2003 rating decision, and a Statement of the 
Case issued in June 2006 addressed all 10 issues, the 
substantive appeal received in July 2006 was limited to the 
issues noted on the title page of this decision, as well as a 
claim for service connection for hypertension.  A rating 
decision dated in July 2007 granted service connection for 
hypertension.  As such, the only issues adjudicated herein 
are for appellate consideration by the Board at this time.

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for neck cysts.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.

FINDINGS OF FACT

1.  A cervical spine disability, to include arthritis, has 
not been shown by competent clinical evidence of record to be 
causally related to service.

2.  Prior to October 31, 2005, the veteran's left lower 
extremity peripheral neuropathy was manifested by subjective 
complaints of tingling in the toes and objective findings of 
mild decrease in sensation in the left foot.

3.  From October 31, 2005, the veteran's left lower extremity 
peripheral neuropathy is manifested by subjective complaints 
of numbness, tingling, and burning in the left extremity 
lower extremity and objective findings of abnormal decreased 
sensation below the left knee, unsteady gait, and minimal to 
mild functional loss.

4.  The competent clinical evidence demonstrates that 
throughout the rating period, the veteran's 
allergic/vasomotor rhinitis is manifested by post-nasal drip, 
but no polyps or greater than 50-percent obstruction in both 
nasal passages or total obstruction in one nasal passage.

5.  The competent clinical evidence demonstrates that 
throughout the rating period, the veteran's lumbar strain 
with degenerative changes, including degenerative disc 
disease, is manifested by complaints of pain; objectively, 
there was moderate limitation of motion and no incapacitating 
episodes, and no neurological deficit attributable to lumbar 
disability.
 

CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in, or 
aggravated by, active service, nor may be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Prior to October 31, 2005, the criteria for an initial 
compensable evaluation for left lower extremity peripheral 
neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20; 4.27, 4.124a, Diagnostic Code 8722 
(2007).

3.  From October 31, 2005, the criteria for an evaluation in 
excess of 20 percent for left lower extremity peripheral 
neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20; 4.27, 4.124a, Diagnostic Code 8520 
(2007).

4.  The criteria for an initial compensable evaluation for 
allergic/vasomotor rhinitis have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6522 (2007).

5.  The criteria for entitlement to an evaluation in excess 
of 20 percent for lumbar strain with degenerative changes and 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5292 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002, and from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claim for service connection 
for a cervical spine disability, VA issued notice by means of 
April 2002, March 2006, and October 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, as well as provided him with notice of the type of 
evidence necessary to establish a disability rating and 
effective date in the event of award of any benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the veteran's claims for increased initial 
evaluations for rhinitis, a low back disability, and left 
lower extremity peripheral neuropathy, because the April 2003 
rating decision granted service connection for the 
disabilities, such claims are now substantiated.  As such, 
his filing of a notice of disagreement as to the initial 
ratings assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here 
because the June 2006 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
the disabilities at issue, and included a description of the 
rating formulas under those diagnostic codes.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher evaluation for his service-
connected rhinitis, low back disability, and left lower 
extremity peripheral neuropathy.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination. Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

The veteran asserts that service connection is warranted for 
a cervical spine disability.  In this regard, in order to 
establish service connection on a direct basis the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  With respect to a current 
disability, the record reflects that the veteran has 
complained of experiencing neck pain since 1990 and has been 
diagnosed with chronic cervical strain with degenerative 
changes since 2003.  However, it is significant to point out 
that the veteran's contemporaneous service medical records do 
not indicate that he ever complained of, or was treated for, 
a cervical spine disability in service.  Indeed, on Reports 
of Medical Examination dated in June 1968, September 1976, 
and March 1980, examiners reported that the veteran's neck 
and spine were normal.  The Board notes that in the absence 
of demonstration of continuity of symptomatology, the initial 
demonstration of a current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, there is no clinical opinion of record that 
etiologically relates the veteran's current cervical spine 
disability to any incident of his service.  Therefore, the 
Board finds that a grant of service connection on a direct 
incurrence basis is not warranted. 

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's cervical spine arthritis  
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's current cervical spine arthritis was manifested to 
a compensable degree within one year of his separation from 
service.  In fact, the first documented clinical diagnosis of 
current cervical spine arthritis was in 2003, which was many 
years after service.  Hence, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for a 
cervical spine disability.

In conclusion, although the veteran asserts that he has a 
current cervical spine disability that is related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current cervical spine disability as a result 
of his service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a cervical 
spine disability and the claim must be denied.

2.  Increased Evaluations

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Paralysis, neuritis, and neuralgia of the nerves of the lower 
extremities are rated under 38 C.F.R. § 4.124a, DCs 8520-
8730, for the sciatic nerve, common peroneal nerve, 
superficial peroneal nerve, deep peroneal nerve, internal 
popliteal nerve, posterior tibial nerve, anterior crural 
nerve, internal saphenous nerve, obturator nerve, external 
cutaneous nerve of the thigh, and ilio-inguinal nerve.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis. This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a, Note preceding DC 8515.

1.  Peripheral Neuropathy

The veteran asserts that an increased evaluation is warranted 
for his service-connected lower extremity peripheral 
neuropathy.  At the outset, the Board notes that when the RO 
initially awarded service connection for such disability, it 
assigned a noncompensable evaluation, effective May 8, 2001.  
However, subsequently, in a November 2006 decision, the RO 
increased the evaluation for the veteran's left lower 
extremity peripheral neuropathy to 20 percent, effective 
October 31, 2005.  Therefore, the analysis below will address 
both periods.

A.  Prior to October 31, 2005

Prior to October 31, 2005, the veteran's left lower extremity 
peripheral neuropathy is assigned a noncompensable evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8722, which 
pertains to neuralgia of the musculocutaneous nerve 
(superficial peroneal).  Under this code, mild incomplete 
paralysis of the musculocutaneous nerve (superficial 
peroneal) may be assigned a 0 percent rating.  A 10 percent 
evaluation requires moderate incomplete paralysis; and a 20 
percent evaluation requires severe incomplete paralysis.  A 
30 percent evaluation may be assigned for complete paralysis 
of the musculocutaneous nerve (superficial peroneal), where 
eversion of foot is weakened.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution, so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. 38 C.F.R. § 4.124.  

The record reflects that that the veteran's left lower 
extremity was neurologically examined on several occasions 
prior to October 31, 2005.  In this regard, on a VA diabetes 
mellitus examination in March 2003, the veteran reported 
experiencing tingling in the toes of his left foot.  The 
examiner reported that sensory examination revealed a mild 
decrease in sensation in the lateral aspect of the veteran's 
left foot.  He diagnosed the veteran with mild diabetic 
neuropathy.  Likewise, on a March 2003 VA spine examination, 
the examiner reported that on sensory examination, 
monofilament testing over the lateral aspect of the veteran's 
left foot was slightly decreased.

After weighing the clinical evidence of record, the Board 
observes that because the veteran's neurological symptomology 
has only been diagnosed as mild, that it would not be 
reasonable to characterize the left lower extremity 
neurologic impairment as more than mild incomplete 
paralysis/neuralgia of the musculocutaneous nerve 
(superficial peroneal) during the applicable period.  
Therefore, the Board finds that a compensable evaluation is 
not warranted for the veteran's left lower extremity 
peripheral neuropathy for the period in question.  The Board 
has resolved all reasonable doubt in the veteran's favor, 
however, the preponderance of the evidence is against 
assignment of a higher evaluation for the period prior to 
October 31, 2005.



B.  From October 31, 2005

From October 31, 2005, the service-connected left lower 
extremity peripheral neuropathy is rated 20 percent disabling 
under Diagnostic Code 8520, which pertains to the sciatic 
nerve.  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating.  Moderate incomplete paralysis 
of the sciatic nerve warrants a 20 percent rating.  
Moderately severe incomplete paralysis of the sciatic nerve 
warrants a 40 percent rating.  Severe incomplete paralysis of 
the sciatic nerve, with marked muscular atrophy, warrants a 
60 percent rating.  After a review of the records, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 20 percent for the period in question. 

In this regard, the record reflects that the veteran's left 
lower extremity was neurologically examined on several 
occasions after October 31, 2005.  For example, on a VA 
peripheral nerves examination in November 2005, the veteran 
reported experiencing chronic, daily numbness and tingling, 
and intermittent burning sensations and aching pain in his 
left foot.  He also reported fatigability and lack of 
endurance in his feet and that he tended to be somewhat 
unsteady on his feet with standing and walking.  The veteran 
also indicated that he experienced mild to moderate effects 
on daily activity because of his neuropathy symptoms.  
Neurological examination showed 5/5 strength in the left 
lower extremity with no muscular atrophy, wasting, or 
rigidity.  Diffuse hyporeflexia was noted in the left lower 
extremity and the left lower extremity showed loss of 
pinprick, light touch and vibratory sense in the feet and 
toes.  Sensations were intact in the leg and thigh areas.  
The examiner also indicated that the veteran tended to hobble 
slightly because of his feet, but was able to tandem walk, 
although some difficulty was noted.  He also noted that the 
veteran had trouble balancing himself.  The examiner 
diagnosed the veteran with left foot peripheral diabetic 
polyneuropathy, with neurological deficits and minimal to 
mild functional loss especially with walking.

On VA spine examination in October 2006, the veteran reported 
that the veteran had abnormal decreased sensation in all 
modalities below his left lower extremity.  He also indicated 
that the veteran's reflexes were abnormal and that he had a 
1+ deep tendon reflex in the left knee and an absent deep 
tendon reflex in his left ankle.
On VA diabetes mellitus examination in October 2006, the 
veteran reported experiencing a pins and needle sensation and 
numbness in his left leg from below his knees.  On 
neurological examination, the examiner reported that deep 
tendon reflexes, which was 1+ in his left knee and absent in 
ankle, were abnormal.  The examiner also indicated that the 
veteran's plantars were going down, and there was abnormal 
decreased sensation to all modalities below the veteran's 
left knee.

In weighing the clinical findings of record, the Board finds 
that the veteran's symptomology, as manifested by subjective 
complaints of numbness, tingling, and burning in the left 
extremity lower extremity and objective findings of abnormal 
decreased sensation below the left knee, unsteady gait, and 
minimal to mild functional loss, more nearly approximates the 
criteria for the currently assigned 20 percent evaluation, 
which is assigned for moderate incomplete paralysis, than the 
criteria for a 40 percent evaluation, which contemplates 
moderately severe symptomology.  Therefore, the Board finds 
that an evaluation in excess of 20 percent is not warranted 
for the veteran's left lower extremity peripheral neuropathy 
for the period in question.  The Board has resolved all 
reasonable doubt in the veteran's favor, however, the 
preponderance of the evidence is against assignment of a 
higher evaluation for the period from October 31, 2005.

2.  Allergic/Vasomotor Rhinitis

The veteran asserts that a higher evaluation is warranted for 
his service-connected allergic/ vasomotor rhinitis.  Such 
disability is currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6522, which pertains 
to allergic or vasomotor rhinitis.  Under this code, rhinitis 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  Rhinitis with polyps 
warrants a 30 percent rating. 

However, after a review of the records, the Board finds that 
the veteran is not entitled to a compensable evaluation for 
his service-connected allergic/vasomotor rhinitis.   In this 
regard, private and VA outpatient treatment records reflect 
that the veteran has complained of, and been treated for 
allergic rhinitis since 2002.  An April 2002 private 
treatment report reflects that the veteran complained of 
experiencing some shortness of breath, nasal stoppage, 
difficulty breathing through his nose, and problems with 
draining and head congestion.  On VA examination in October 
2006, the veteran reported that he could not breathe 25 
percent of air through his nose, but that he did not have any 
purulent discharge, dyspnea at rest or on exertion, or speech 
impairment.  On physical examination, the examiner reported 
that the veteran had post nasal drip, but no polyps were 
appreciated.

Based on the aforementioned clinical evidence of record, the 
Board finds that because the evidence does not demonstrate 
that the veteran experiences polyps and or/ a greater than 50 
percent obstruction of his nasal passage on both sides or 
complete obstruction on one side, he is not entitled to a 
compensable evaluation for his service-connected 
allergic/vasomotor rhinitis.  Therefore, in light of the 
clinical findings of record, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
allergic/vasomotor rhinitis.  The Board has resolved all 
reasonable doubt in the veteran's favor, however, the 
preponderance of the evidence is against assignment of a 
higher evaluation for service-connected allergic/vasomotor 
rhinitis. 

3. Lumbar Strain with Degenerative Changes and Degenerative 
Disc Disease

The veteran asserts that an increased evaluation is warranted 
for his service-connected low back disability.  He is 
presently assigned a 20 percent disability evaluation for 
lumbar strain with degenerative changes (including 
degenerative disc disease), effective from August 1, 2001.
 
Before proceeding further, it is noted that the schedular 
criteria for evaluating disabilities of the spine underwent 
revision twice during the pendency of this appeal.  Such 
changes were effective September 23, 2002 and September 26, 
2003, and will be explained below.

Prior to September 26, 2003, lumbar spine range of motion was 
addressed at Diagnostic Code 5292.  That Code section 
provides a 10 percent disability rating for slight limitation 
of motion.  A 20 percent evaluation is assigned where the 
evidence demonstrates moderate limitation of motion.  
Finally, a 40 percent rating is for application where there 
is severe limitation of lumbar spine motion.

Here, the record reflects that on VA examination in March 
2003, the veteran complained of experiencing moderate to 
severe back pain.  On physical examination, the examiner 
reported that the veteran had forward flexion to 60 degrees, 
extension to 18 degrees, right lateral bending to 18 degrees, 
and left lateral bending to 20 degrees.  The Board finds that 
such clinical findings demonstrate a disability picture that 
more nearly approximates the currently assigned 20 percent 
evaluation, which contemplates moderate limitation of motion, 
than the next higher, 40 percent evaluation, which 
contemplates severe limitation of motion.  Therefore, the 
Board finds that an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5292.

The Board has also contemplated other applicable Diagnostic 
Codes.  In this regard, 
Diagnostic Code 5295 for lumbosacral strain is applicable.  
Under this code, a 20 percent evaluation is warranted where 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  A 40 
percent evaluation is assigned where there is severe 
symptomology manifested by listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
motion of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, on VA 
examination in March 2003, the examiner reported that the 
veteran's lumbar spine had a normal appearance and there were 
no postural abnormalities or fixed deformities and no 
abnormalities of the musculature.   The examiner also 
indicated that there was no spasm present in the paraspinous 
muscles, muscle mass and strength were normal in the 
extremities, and the veteran did not have any tenderness in 
the lumbar area.  As previously stated, the veteran could 
forward flex to 60 degrees.  Such level of range of motion, 
even with consideration of additional functional impairment 
due to pain, is not equivalent to marked limitation of 
motion, but rather is reflective of moderate limitation of 
motion.  Therefore, based on this evidence, the Board finds 
that an evaluation in excess of 20 percent is not warranted 
under Diagnostic Code 5295.

The Board acknowledges that on VA examination in March 2003, 
the veteran reported experiencing pain on movement.  However, 
although the veteran indicated that he had trouble bending 
forward during a flare-up such that he was not able to tie 
his shoes, the examiner reported that on repetitive forward 
bending, there was no change in his range of motion.  Thus, 
even with consideration under the criteria set forth in 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 
(1995), the Board finds that there has been no demonstration, 
by competent clinical evidence, of additional functional 
impairment comparable to severe limitation of motion so as to 
warrant the next higher evaluation.

The Board has also considered whether any other Diagnostic 
Code may afford the veteran an increased rating during the 
period in question.  Diagnostic Code 5285 affords a rating in 
excess of 20 percent.  However, that Code section concerns 
vertebral fracture.  As the evidence fails to establish such 
vertebral fracture, that Code section is inapplicable.  
Likewise, as the evidence fails to demonstrate ankylosis, 
Diagnostic Codes 5286 and 5289 do not apply. 

Finally, Diagnostic Code 5293, for intervertebral disc 
syndrome, affords a rating in excess of 20 percent.  Under 
the criteria in effect prior to September 23, 2002, a 20 
percent evaluation is warranted for intervertebral disc 
syndrome that is productive of moderate impairment with, 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome that is manifested by 
recurring attacks, with intermittent relief.   

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

However, inasmuch as the March 2003 VA examiner indicated the 
veteran did not offer any information about intervertebral 
disc problems, that Code section is also inapplicable here 
because the evidence fails to demonstrate that the veteran 
was diagnosed with degenerative disc disease.  Further, the 
Board also acknowledges that a March 2003 VA diabetes 
mellitus examination report indicates that the veteran 
experiences neuropathy in his left lower extremity.  However, 
such neurological symptomology has been attributed to being a 
complication of the veteran's service-connected diabetes 
mellitus, for which he is separately compensated and thus, 
may not be considered in rating the lumbar spine disability 
(as such would violate the 38 C.F.R. § 4.14 prohibition 
against pyramiding).  For these reasons, the Board concludes 
that the veteran's disability picture is not consistent with 
the criteria for intervertebral disc syndrome, and a higher 
evaluation is not available under Diagnostic Code 5293.
 
Therefore, for the reasons articulated above, the rating 
schedule for spinal disabilities, as it existed prior to 
September 26, 2003, fails to provide a basis for an increased 
rating for the veteran's lumbar strain with degenerative 
changes.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under such diagnostic codes, 
a 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  An evaluation of 40 percent 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Thus, in order to achieve the next-higher 40 percent 
evaluation under the revised criteria for disabilities of the 
spine, the evidence must establish forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
on VA examination in October 2006, the examiner reported that 
the veteran could forward flex to 70 degrees.  There is no 
evidence that the veteran's entire thoracolumbar spine is 
anklyosed.  Thus, such findings, which do not show ankylosis 
or thoracolumbar flexion limited to 30 degrees or less, 
preclude the award of an evaluation in excess of 20 percent 
for the veteran's low back disability.  As such, the criteria 
for a 40 percent evaluation under the general rating criteria 
have not been satisfied.  

However, as noted above, the musculoskeletal nature of the 
disability requires consideration of additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the Board acknowledges that on VA examination in 
October 2006, the veteran complained of experiencing pain.  
However, even with consideration under the criteria set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that any such pain, has 
already been fully contemplated in the presently assigned 20 
percent rating, and that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.

The Board observes that on VA examination in October 2006, 
the examiner diagnosed the veteran with lumbar degenerative 
disc disease.  Therefore, Diagnostic Code 5243 (pertaining to 
Intervertebral Disc Syndrome) is applicable.  Under this 
code, a 20 percent evaluation is warranted where there are 
incapacitating episodes having a duration of at least 2 weeks 
but less than 4 weeks during the past twelve months.  A 40 
percent rating is for assignment where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An incapacitating episode is defined by the regulation as one 
which requires bed rest prescribed by a physician and 
treatment by a physician.  See Note (1), Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

However, the evidence of record does not demonstrate that the 
veteran is entitled to a higher evaluation under Diagnostic 
Code 5243.  In this regard, the Board acknowledges that on VA 
examination in October 2006, the veteran reported that he 
experienced flare ups three to five times a month, with 
severe incapacitating pain (an 8/10) that lasted from 12 
hours to three to four days.  He also reported that during 
the past 12 months, he had been incapacitated by his 
condition for 60 days. However, the record does not 
demonstrate that that any clinical provider, private or VA, 
has indicated that veteran's disc disease has required bed 
rest prescribed by a physician and treatment by a physician.  
The Board notes that although the veteran's own statements 
that he has been incapacitated by his condition are credible, 
such statements do not constitute the type of evidence 
required to meet the definition of an incapacitating episodes 
which may serve as a factual basis to warrant an increased 
evaluation in excess of 20 percent from September 26, 2003.  
Thus, in light of the absence of competent clinical evidence 
showing incapacitating episodes, a higher evaluation is not 
warranted under Diagnostic Code 5243 when evaluated based on 
incapacitating episodes.  

In conclusion, then, it is found that the veteran's 20 
percent disability rating for lumbar strain with degenerative 
changes and degenerative disc disease is appropriate over the 
entirety of the rating period and that there is no basis for 
an increased evaluation under the law prior to, or effective 
from, September 26, 2003.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).




ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to an initial compensable evaluation for service-
connected left lower extremity peripheral neuropathy, prior 
to October 31, 2005, is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected left lower extremity peripheral neuropathy, 
from October 31, 2005, is denied.

Entitlement to an initial compensable evaluation for service-
connected allergic/vasomotor rhinitis is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain with degenerative changes and degenerative 
disc disease is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


